NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SCIELE PHARMA INC. (NOW KNOWN AS
SHIONOGI PHARMA INC.), ANDRX
CORPORATION, ANDRX PHARMACEUTICALS
INC. (DOING BUSINESS AS WATSON
LABORATORIES INC. - FLORI_DA), AN_DRX
PHARMACEUTICALS L.L.C, ANDRX -
LABORATORIES (NJ) INC., ANDRX EU LTD., AND
ANDRX LABS L.L.C., - _
Plczintiffs-Appellees,
V.
LUPIN LTD. AND LUPIN PHARMACEUTICALS
INC.,
Defendants-Appellants,
V.
MYLAN INC. AND MYLAN PHARMACEUTICALS
INC.,
Defencl¢mts.
2012-1118
Appea1 from the United States District C0urt for the
District of De1aware in consolidated case n0. 09-CV-0037,
Judge R0bert; B. Kug1er.

scIELE PHAR1vLA v. LUPIN LTD 2
0N MOTION
Before LOURIE, PROST, and MOORE, C'ircuit Judges.
MO0RE, Circuit Judge.
0 R D E R
Lupin Ltd. and Lupin Pharmaceuticals (Lupin) move
for a stay, pending disposition of this appeal, of the pre-
liminary injunction entered by the United States District
Court for the District of Delaware. Scie1e Pharma Inc.,
Andrx Corp., Andrx Pharmaceuticals lnc., AndrX Phar-
maceuticals LLC, Andrx Laboratories Inc., Andrx EU
Ltd., and Andrx Labs LLC (Shion0gi) oppose. Lupin
replies. Lupin previously requested an expedited briefing
schedule on appeal, which was granted.
To obtain a stay, pending appeal, a movant must estab-
lish a strong likelihood of success on the merits or, failing
that, nonetheless demonstrate a substantial case on the
merits provided that the harm factors militate in its favor.
Hilt0n v. Braunskill, 481 U.S. 77O, 778 (1987). ln deciding
whether to grant a stay, pending appeal, this court "as-
sesses the movant's chances of success on the merits and
weighs the equities as they affect the parties and the
public." E. I. du Pont de Nemours & Co. v. Phillips Petro-
learn Co., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
Standard Havens Pr0ds. u. Gencor In.dus., 897 F.2d 511
(Fed. Cir. 1990).
The district court’s order imposing the preliminary in-
junction failed to even address Lupin’s obviousness argu-
ments The district court did not make any findings of fact
or any conclusions of law regarding Lupin’s obviousness
arguments fn its subsequent order denying Lupin’s re-
quest for a stay of the injunction, the district court ac-
knowledged Lupin’s obviousness arguments, but failed to